DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed June 23, 2021, have been fully considered and are persuasive.  The rejection of claims 9 and 15-20 and the objection to claims 10-14 have been withdrawn. 

Allowable Subject Matter
Claims 9-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 9-17, 19, and 20, the prior art or record, whether taken individually or in combination, and when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a device for chemical sensing comprising at least one amorphous Ge waveguide formed on a substrate comprising a float-zone silicon substrate.
Regarding claim 18 and 21-29, the prior art or record, whether taken individually or in combination, and when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a device for chemical sensing comprising at least one amorphous Ge waveguide formed on a substrate using electron-beam lithography and subsequent plasma etching using HBr gas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2015/0064852 to Wakimoto, which teaches a float-zone silicon substrate, as in paragraphs [0053]-[0062], but is silent regarding chemical sensing in general, and more specifically, with chemical sensing utilizing an amorphous Ge waveguide formed on the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY M BLEVINS/Primary Examiner, Art Unit 2883